Citation Nr: 0507080	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

A cervical spine disorder is first shown by the medical 
evidence of record more than 30 years subsequent to service 
separation and is not shown to be related to the veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

A cervical spine condition was not incurred in or aggravated 
by active military duty, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
May 2002 was sent to the veteran informing him that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and he has no 
history of treatment at a VA medical facility such that 
records from such treatment would have to be associated with 
the claims file.  The veteran was afforded a VA examination 
in June 2002, and although a nexus opinion was not provided, 
the Board notes that in this case, an examination with a 
nexus opinion is not required under the provisions of 38 
C.F.R. § 3.159(c)(4).  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in a statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In an April 2002 statement, the veteran contends that he has 
a current cervical spine condition that is the result of an 
injury he sustained "moving heavy showcases at a military 
thrift store" while he was in the service.  The veteran 
contends that he was "pinned against a wall while trying to 
carry the case up a stairway."  He contends that he 
"continually had problems with back pain."

Service medical records show that the veteran sought 
treatment for low back pain on several occasions while in 
service.  The veteran was granted service connection for 
degenerative disc disease of the lumbar spine, effective in 
April 2002.  There is no evidence within the veteran's 
service medical records to indicate that he sought treatment 
for a cervical spine injury.  There is, however, an in-
service treatment note for "left neck pain" in October 
1967.  The treating personnel diagnosed the source of the 
veteran's neck pain as "left cervical adenopathy."  This 
diagnosis is not orthopedic in nature.

The first medical evidence of record of a cervical spine 
disorder was in 2001, more than 30 years after service 
discharge.  A private outpatient surgery note dated in 
January 2001 shows that the veteran underwent an "anterior 
cervical diskectomy and fusion C5-6 with left iliac crest 
bone graft."  This note does not speak to the etiology of 
the veteran's cervical spine disability.  The claims file 
shows that three post-operative treatment appointments 
occurred between January 2001 and April 2001.  None of the 
post-operative notes speaks to the etiology of the veteran's 
cervical spine disability.  Further, a May 2001 private 
physical therapy note regarding the veteran's cervical spine 
disability, as well as his lumbar spine disability, does not 
speak to the cervical spine disability's etiology.

At a June 2002 VA examination of the cervical and lumbosacral 
spine, the veteran reported that he injured both the cervical 
and lumbosacral spine in 1966 while he was in the service.  
He reported that he was treated with rest and pain medicine.  
The veteran indicated that in approximately 2000, his pain 
increased and he had cervical spine surgery with fusion.  He 
reported that after the surgery, he had "some improvement."  
Upon physical examination, a "well-healed surgical scar on 
the anterior neck" was observed.  There was pain on 
palpation over C4, C5, and C6.  There was painful and limited 
range of motion.  Forward flexion in the cervical spine was 
35 degrees, extension was 30 degrees, lateral flexion was 40 
degrees in the right and left, and rotation was normal.  
There was no radiation of pain to either of the upper 
extremities during the examination.  The report of the 
examination shows that the diagnosis was "cervical spine 
pain-status post surgical treatment with fusion," and 
"degenerative disc disease of the cervical spine."  The 
examiner did not offer an opinion as to the etiology of the 
veteran's cervical spine disability.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Although there is medical 
evidence of a current cervical spine disability, there is no 
evidence of an in-service incurrence or aggravation of a 
pre-existing cervical spine disorder.  Additionally, there is 
no medical evidence that relates the veteran's current 
cervical spine disorder to his military service or to any 
incident therein.  Although the veteran contends that his 
current cervical spine is related to an incident in service, 
his statements are not competent evidence to establish the 
etiology of his current complaints.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any incident over three decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current cervical spine disorder 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for treatment for 
symptomatology of this disorder is more than 30 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  As there is no evidence which 
provides the required nexus between military service and the 
current cervical spine disorder, service connection for this 
disorder is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a cervical spine injury 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


